On Motion to Dismiss.
The opinion of the Court was delivered by
Todd, J.
The motion to dismiss the appeal is on the ground of a defective certificate by the Clerk of the District Court. The defect suggested is apparent on the face of the certificate; but we consider this cured or waived by the agreement of counsel, found in the record, which provides for the bringing up an original book with the transcript, and expressly stipulates that “ the transcript, as made out, is sufficient.”
The motion to dismiss is, therefore, denied.